Citation Nr: 1222912	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for vertigo, and/or a disability characterized by loss of balance.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in May 2011 at which time the case was remanded for additional development.  Also on appeal in May 2011 was the issue of entitlement to service connection for a right ankle disability; however, the RO subsequently granted service connection for a right ankle disability in May 2012.  As this represents a full grant of the benefits sought with respect to this issue, the issue is no longer in appellate status and will not be further addressed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran was afforded a VA examination as directed by the Board in its May 2011 remand.  The purpose of the examination as the Board explained was to address the Veteran's assertions that his vertigo and/or balance problems are related to his service-connected bilateral hearing loss and tinnitus disabilities.  Accordingly, the Board specifically directed in the remand that the examiner state whether it is at least as likely as not that the onset of the disability(ies) being claimed was during active duty, or due to, the result of, or otherwise aggravated by his service-connected hearing loss and/or tinnitus disabilities.  

Unfortunately, the October 2011 VA examination report is not in compliance with the Board's remand directive.  More specifically, although the examiner addressed the question as to whether the condition had its onset in service, he did not provide an opinion regarding the likelihood that the condition is due to, the result of, or otherwise aggravated by his service-connected bilateral hearing loss and/or tinnitus disabilities.  Based on the foregoing, an addendum opinion must be obtained from the October 2011 VA examiner or, in the alternative, the Veteran must be afforded a new VA examination, for the purpose of obtaining a medical opinion that addresses these deficiencies.  

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the necessity of this remand, the Veteran should also be provided with the opportunity to submit any information regarding outstanding medical treatment and/or the medical records themselves in support of this pending claim.  38 U.S.C.A. § 5103A(b), (c). 

Although the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any relevant medical records, private or VA, regarding his vertigo/balance problems that have not already been obtained.  Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file and the Veteran should be notified in writing. 

2.  Obtain an addendum opinion from the October 2011 VA peripheral nerve examiner or, in the alternative, afford the Veteran a new VA examination for the purpose of determining the etiology of any current vertigo or other disability characterized by loss of balance.  The examiner should be provided with the Veteran claims folder for review.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After reviewing the Veteran's medical history (and physically examining him if necessary), the examiner should note whether a current diagnosis of vertigo or other disability characterized by loss of balance is warranted.  If so, the examiner should state whether it is at least as likely as not this disorder had its onset during active duty, or is due to or the result of a disease or injury incurred therein.  The examiner should also state whether it is at least as likely as not that any current vertigo or related disability is due to, the result of, or otherwise aggravated by his service-connected hearing loss and/or tinnitus.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.) The complete medical rationale for any opinion expressed should be provided. 

3.  Thereafter, the RO or the AMC should readjudicate the issue of entitlement to service connection for vertigo, and/or a disability characterized by a loss of balance, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


